FIRST DIVISION
                                                    March 3, 2008




No. 1-06-2914

MICHAEL PETRASKI, Guardian of the         )    Appeal from the
Estate of MARGARET PETRASKI, a            )    Circuit Court of
Disabled Person,                          )    Cook County.
                                          )
     Plaintiff-Appellee,                  )
                                          )
          v.                              )
                                          )
DEBORAH THEDOS, individually and as       )
agent/employee of the SHERIFF OF          )
COOK COUNTY, and MICHAEL SHEEHAN,         )
SHERIFF OF COOK COUNTY,                   )    Honorable
                                          )    Richard J. Elrod,
     Defendants-Appellants.               )    Judge Presiding.


     JUSTICE WOLFSON delivered the opinion of the court:

     Margaret Petraski was seriously injured when she turned her

car into the path of a high-speeding Cook County Sheriff’s police

car driven by Officer Deborah Thedos.    A jury found for

Petraski’s guardian and returned a verdict in the amount of

$35,835,684.    The award was reduced by 25% to $26,876,763, based

on Petraski’s contributory negligence.

     This appeal by the County and Thedos raises issues

concerning expert testimony.   One of them--whether evidence of

Petraski’s consumption of alcohol should have been admitted--

causes us to reverse the judgment and order a new trial.

FACTS

     On May 28, 2001, at approximately 2:26 a.m., Thedos and
1-06-2914

Petraski were involved in a motor vehicle accident at the

intersection of Central Avenue and Midlothian Turnpike.

     Thedos was on duty as a Cook County sheriff’s police

officer.    She and another officer, Yolanda Collins, were sitting

in their vehicles in a White Hen parking lot on 143rd Street.     At

2:19 a.m., a police dispatcher relayed a call for help involving

an "unwanted subject, ex-wife."   Officer Craig Januchowski

responded on the radio that he was en route to the call.    Thedos

responded that she also was en route to the location.   A third

officer, Michael Healy, responded that he would provide backup.

None of the officers notified dispatch that he or she was

proceeding "code," a phrase meaning a request for permission to

proceed at a high rate of speed with emergency lights and siren

activated.

     Thedos testified she responded to the call as if it were an

emergency.   About two blocks before each intersection, she

manually operated her siren, which emitted a "whoop-whoop" sound.

Her emergency lights were on at all times.   As she traveled east

on Midlothian Turnpike toward Central Avenue, Thedos saw a red

light facing her at the intersection.   She slowed and checked

both sides of the intersection to make sure other drivers saw and

heard her.   She saw no northbound or southbound traffic.   To her

left, she saw a green light that controlled northbound traffic on


                                  2
1-06-2914

Central.    To her right, she saw a "green glow" for southbound

traffic on Central.    When Thedos was 20 feet from the

intersection, she saw Petraski’s car stopped in the left-turn

lane facing west on Midlothian.    Thedos proceeded through the red

light at the intersection.    Petraski made a left turn in front of

Thedos’ vehicle.    The two cars collided.   Petraski was severely

injured in the collision.

     Officer Yolanda Collins responded to the scene.      She

testified Thedos’ emergency lights were on when Thedos left the

White Hen, and the lights were still on when she arrived at the

accident scene.    Five witnesses who lived near the accident scene

testified they heard the sound of the crash.    Two of the

witnesses said they heard a police siren before the crash.      The

other three witnesses did not hear a siren.    Four of the

witnesses saw the emergency lights activated on Thedos’ squad car

when they viewed the accident scene.    The fifth witness said she

saw a police car with its lights on but did not specify whether

they were emergency lights.

     Plaintiff’s expert witness Arnold Siegel estimated Thedos’

car was going 70 to 75 miles per hour at the time of impact.      He

estimated the speed of Petraski’s car at 15 to 20 miles per hour.

In his reconstruction of the accident, Siegel assumed Petraski

had a green left-turn arrow when she turned.    He based that


                                  3
1-06-2914

assumption on Thedos’ testimony that Petraski’s car was stopped

in the left-turn lane, the fact that there was another car

stopped on Midlothian on the eastbound side, and the sequencing

of the lights at the intersection.     Siegel testified the traffic

lights on northbound and southbound Central could not be green at

the same time.

DECISION

I. Blood-Alcohol Evidence

     The jury heard no evidence that Petraski was intoxicated or

found to have an elevated blood-alcohol level.     Prior to trial,

the court granted the plaintiff’s motion in limine barring any

evidence that the plaintiff consumed alcohol, was intoxicated, or

any other reference to alcohol.

     Defendants sought to introduce expert witness James

O’Donnell, who would have testified that a test of Petraski’s

blood following the accident revealed an elevated blood-alcohol

level, and that Petraski’s blood-alcohol level would have been

above .08 at the time of the accident.

     Defendants’ offer of proof included the transcript of

O’Donnell’s discovery deposition.     If called to testify,

O’Donnell would have testified he is board-certified in

pharmacology, has been qualified in the past as an expert in

pharmacology, and has testified as an expert concerning blood-


                                  4
1-06-2914

alcohol test results and the effects of blood-alcohol test levels

on individuals operating motor vehicles.   He reviewed medical

records, police reports, laboratory test results, and depositions

of witnesses.   Among the documents he reviewed was a Christ

Hospital blood test result for Petraski that revealed a blood

serum reading of 116 milligrams per deciliter, or .116 grams per

deciliter.   That test was conducted at 4 a.m. on May 28, 2001,

approximately 1 1/2 hours after the accident.

     O’Donnell would testify the blood serum level must be

converted to a whole blood equivalent.   He performed the

conversion by lowering the blood serum results by 18%, according

to statute or regulation.   Using the 1.18 conversion factor, he

would opine the serum blood alcohol level converted to whole

blood equivalent would be approximately .095 or .096.   O’Donnell

testified the conversion factors generally range from 1.09 to

1.22.   Nevertheless, he would opine that even if the conversion

factor were as high as 1.25, Petraski’s blood alcohol level would

have exceeded .08, the statutory presumptive level of

intoxication.

     O’Donnell would testify he assumed Petraski’s blood-alcohol

level was in the elimination phase during the entire period after

the accident.   With that assumption, he performed retrograde

extrapolation to obtain a blood-alcohol level at the time of the


                                 5
1-06-2914

accident, in effect, a backward estimate.    He would testify that

22 to 24 units of alcohol would have to be added back, bringing

Petraski’s blood-alcohol level to the range of .116 to .120 at

the time of the accident.

     Plaintiff’s counsel had an opportunity to cross-examine

O’Donnell at the deposition.    O’Donnell admitted he did not know

when Petraski started and stopped drinking, what she drank or

ate, or how much she drank.    He recognized a number of factors

could influence the conversion rate from blood serum to whole

blood.   He recognized Petraski could have been in the absorption

phase for some of the alcohol.    He agreed absorption rates vary

between individuals, from 45 minutes to 3 hours.

     O’Donnell opined that Petraski’s blood-alcohol level would

have affected her depth perception, peripheral vision, and

ability to judge speeds.    The threshold level of alcohol

intoxication for someone to have these visual impairments would

be .07 to .08.    Petraski’s blood-alcohol level would have

affected her judgment of risk-taking because alcohol is a

disinhibitor.    O’Donnell was unable to render an opinion as to

whether Petraski’s blood-alcohol level caused or contributed to

the accident.    He said a blood alcohol level of .116, for "an

overwhelming majority of the population," would impair a person’s

ability to operate a vehicle safely.


                                  6
1-06-2914

     The trial court barred O’Donnell from testifying, finding

the testimony too speculative to be admissible.    The court also

found the prejudicial effect of the testimony outweighed its

probative value.   The court granted plaintiff’s motion in limine

to bar any evidence to suggest Petraski consumed alcohol or was

intoxicated.

     Whether a motion in limine should be granted is subject to

the trial court’s discretion.    Sher v. Deane H. Tank, Inc., 269

Ill. App. 3d 312, 317, 645 N.E.2d 1046 (1995).    A reviewing court

will not reverse a trial court’s order allowing or excluding

evidence in limine absent a clear showing of an abuse of that

discretion.    Sher, 269 Ill. App. 3d at 317.   An abuse of

discretion may be found where the trial court’s ruling is

arbitrary, unreasonable, or where no reasonable man would take

the view adopted by the trial court.    Hilgenberg v. Kazan, 305

Ill. App. 3d 197, 204, 711 N.E.2d 1160 (1999).    The decision of

whether to admit expert testimony also is subject to an abuse of

discretion standard.    Reed v. Jackson Park Hospital Foundation,

325 Ill. App. 3d 835, 842, 758 N.E.2d 868 (2001).

     We first address the relevance of the proposed evidence.

"Relevant evidence is evidence that has ‘any tendency to make the

existence of any fact that is of consequence to the determination

of the action more probable or less probable than it would be


                                  7
1-06-2914

without the evidence.’ "    Voykin v. Estate of DeBoer, 192 Ill. 2d

49, 57, 733 N.E.2d 1275 (2000), quoting Fed. R. Evid. 401; People

v. Monroe, 66 Ill. 2d 317, 322, 362 N.E.2d 295 (1977) (adopting

Rule 401).   "[T]estimony grounded in guess, surmise, or

conjecture, not being regarded as proof of a fact, is irrelevant

as it has no tendency to make the existence of a fact more or

less probable."    Modelski v. Navistar International

Transportation Corp., 302 Ill. App. 3d 879, 886, 707 N.E.2d 239

(1999), citing Dyback v. Weber, 114 Ill. 2d 232, 244-45, 500

N.E.2d 8 (1986).

     "Evidence of a plaintiff’s intoxication is relevant to the

extent that it affects the care that he takes for his own safety

and is therefore admissible as a circumstance to be weighed by

the trier of fact in its determination of the issue of due care."

Marshall v. Osborn, 213 Ill. App. 3d 134, 140, 571 N.E.2d 492

(1991).

     O’Donnell opined that Petraski’s blood-alcohol level at the

time of the accident was over .08, within the statutory

presumption in the Illinois Vehicle Code for driving under the

influence of alcohol.   Subsection 11-501.2(b) of the Code applies

to "any civil or criminal action or proceeding arising out of

acts alleged to have been committed by any person while driving

or in actual physical control of a vehicle while under the


                                  8
1-06-2914

influence of alcohol."   625 ILCS 5/11-501.2(b) (West 2000).   A

person whose alcohol concentration is .05 or less is presumed to

not be under the influence of alcohol.   625 ILCS 5/11-501.2(b)(1)

(West 2000).   An alcohol concentration between .05 and .08 does

not give rise to a presumption that the person was or was not

under the influence of alcohol, but "such fact may be considered

with other competent evidence in determining whether the person

was under the influence of alcohol."   625 ILCS 5/11-501.2(b)(2)

(West 2000).   An alcohol concentration of .08 or more creates a

presumption that the person was under the influence of alcohol.

625 ILCS 5/11-501.2(b)(3) (West 2000).

     Plaintiff contends the blood-alcohol evidence was irrelevant

to the issues in the case because the expert could not conclude

Petraski suffered impairment.   O’Donnell opined that alcohol had

an effect on her functions, but he could not quantify the

impairment, nor could he render an opinion as to whether alcohol

caused or contributed to the accident.   Plaintiff contends the

testimony only would have fueled speculation as to whether

alcohol affected Petraski’s conduct, without any supporting

evidence that the consumption caused impairment.   There was no

eyewitness evidence of Petraski’s actual consumption of alcohol,

erratic driving, or physical characteristics of intoxication.

     The cases plaintiff cites in support of this contention hold


                                 9
1-06-2914

that evidence of alcohol consumption alone is inadmissible absent

other supporting evidence of intoxication.   See Sullivan-Coughlin

v. Palos Country Club, 349 Ill. App. 3d 553, 561, 812 N.E.2d 496

(2004); People v. Barham, 337 Ill. App. 3d 1121, 1131-32, 788

N.E.2d 297 (2003); Bodkin v. 5401 S.P., Inc., 329 Ill. App. 3d

620, 633-34, 768 N.E.2d 194 (2002).    In those cases, however, the

only evidence of intoxication was evidence of the parties’

consumption of alcohol.   Here, there was evidence that Petraski’s

blood-alcohol level was more than .08 at the time of the

accident, supporting a presumption that she was under the

influence.

     We find the alcohol consumption evidence is relevant to the

issue of Petraski’s contributory negligence.   The plaintiff’s

expert, Siegel, told the jury Petraski accelerated as she turned,

that there would have been no accident if she had braked in the

first two seconds.   The jury could have used O’Donnell’s

testimony as an explanation for Petraski’s conduct.   It would

have provided the jury with a reason why Petraski turned left in

front of an on-coming emergency vehicle, green arrow or not.

Instead, plaintiff’s lawyer was left free to argue the defendants

did not "give any reason" why Petraski would have turned in front

of Thedos’ car unless she had the green arrow.   The defendants

were not permitted to give a reason.   See Marshall, 213 Ill. App.


                                10
1-06-2914

3d at 140-41.

      Plaintiff also contends the evidence lacked the necessary

foundation for reliability.   Expert opinion testimony generally

is admissible if the expert is qualified by knowledge, skill,

experience, training, or education in a field with "at least a

modicum of reliability," and the testimony would assist the jury

in understanding the evidence.    Turner v. Williams, 326 Ill. App.

3d 541, 552, 762 N.E.2d 70 (2001).     However, an expert’s opinion

is only as valid as the reasons for the opinion.    A party must

lay a foundation sufficient to establish the reliability of the

bases for the expert’s opinion.    Turner, 326 Ill. App. 3d at 552-

53.

      First, plaintiff says O’Donnell had no knowledge of the

appropriate factors to perform an accurate conversion of blood

serum to whole blood.   Evidence of a person’s blood-alcohol level

may be introduced through whole blood test results or blood serum

results converted into whole blood equivalents.     People v.

Thoman, 329 Ill. App. 3d 1216, 1218, 770 N.E.2d 228 (2002).

Because a blood serum alcohol concentration test result can be

anywhere from 12% to 20% higher than a whole blood alcohol

concentration test result, blood serum results generally are

converted by dividing by a corresponding factor between 1.12 and

1.20.   Thoman, 329 Ill. App. 3d at 1218-19.


                                  11
1-06-2914

     To perform the blood serum conversion, O’Donnell used the

conversion factor in section 1286.40 of the Illinois

Administrative Code, which provides: "[t]he blood serum or blood

plasma alcohol concentration result will be divided by 1.18 to

obtain a whole blood equivalent."      20 Ill. Adm. Code § 1286.40

(2000).   That section is part of a set of regulations to

implement the sections of the Illinois Vehicle Code that govern

the offense of driving under the influence.      20 Ill. Adm. Code

1286.10 et seq. (2000).

     Plaintiff says the defendants were required to prove that

the blood-test procedures in the regulations, i.e., taking the

sample in the presence of the arresting officer, were followed.

See 20 Ill. Adm. Code § 1286.320 (2000).      It appears plaintiff is

not challenging the actual procedures used to collect Petraski’s

blood; rather, plaintiff argues O’Donnell’s opinion was deficient

because he was not aware of the procedures in the regulations.

Those regulations are limited to the offense of driving under the

influence.     People v. Emrich, 113 Ill. 2d 343, 351, 498 N.E.2d

1140 (1986); People v. Murphy, 108 Ill. 2d 228, 236, 483 N.E.2d

1288 (1985).    In a civil case, the ordinary standards of

admissibility apply to evidence of a blood-alcohol test.      Cuellar

v. Hout, 168 Ill. App. 3d 416, 420-21, 522 N.E.2d 322 (1988);

Burris v. Madison County, 154 Ill. App. 3d 1064, 1069, 507 N.E.2d


                                  12
1-06-2914

1267 (1987).

     As for O’Donnell’s decision to use a conversion factor of

1.18, he testified that factors from 1.09 to 1.22 are generally

accepted in the scientific community, and even using a 1.25

conversion factor, Petraski’s blood-alcohol concentration would

have been more than .08.    See People v. Cortez, 361 Ill. App. 3d

456, 468-69, 837 N.E.2d 449 (2005) (1.18 conversion factor is

generally accepted in scientific community, and defendant’s

blood-alcohol level would have measured over the statutory limit

using the conversion factor most favorable to defendant (1.20));

People v. Stipp, 349 Ill. App. 3d 955, 958, 812 N.E.2d 574 (2004)

(blood serum alcohol concentration test results are admissible

where evidence is presented that converts the results into whole

blood equivalents); People v. Menssen, 263 Ill. App. 3d 946, 953,

636 N.E.2d 1101 (1994) (simple mathematical calculation (rates

from 12% to 20%) would show translating serum-alcohol results to

blood-alcohol level still places defendant in a state of

intoxication).

     Next, the plaintiff contends O’Donnell’s opinion was

unreliable because he lacked knowledge of the factors that

influence the blood serum conversion rate, such as the person’s

hydration and hemoglobin.   Plaintiff also challenges the

reliability of the calculation O’Donnell used to extrapolate


                                 13
1-06-2914

Petraski’s blood-alcohol test results to the time of the

accident.   O’Donnell admitted he did not know when, what, or how

much Petraski drank, and he assumed she was in the alcohol

elimination phase during the entire period after the accident.

     Since it is unlikely that a blood sample would be drawn at

the exact time of the accident, the Vehicle Code permits

extrapolation testimony estimating the alcohol level at a time

earlier than the sample was drawn.   People v. Johnigk, 111 Ill.

App. 3d 941, 944, 444 N.E.2d 739 (1982).

     The court in Cuellar v. Hout, 168 Ill. App. 3d 416, 522

N.E.2d 322 (1988), addressed issues similar to those raised by

the plaintiff.   In Cuellar, a blood-alcohol test performed on the

plaintiff approximately two hours after the accident indicated a

blood-alcohol level of .064.   James O’Donnell, the same expert in

this case, testified he performed retrograde extrapolation to

determine plaintiff’s blood-alcohol level at the time of the

accident.   Cuellar, 168 Ill. App. 3d at 419.   O’Donnell used a

.02-per-hour elimination rate based on plaintiff’s elevated

levels of certain enzymes.   Assuming the .02-per-hour elimination

rate, and assuming plaintiff was in the elimination phase rather

than the absorptive phase during the entire period after the

accident, O’Donnell opined that plaintiff’s blood-alcohol level

was .104 at the time of the accident.   Cuellar, 168 Ill. App. 3d


                                14
1-06-2914

at 419.

     The plaintiff challenged the opinion as inadmissible,

"essentially pointing out several facts tending to impeach that

opinion."    Cuellar, 168 Ill. App. 3d at 422.   The plaintiff

contended O’Donnell "was testifying about a ‘hypothetical’ or

‘average’ individual rather than the defendant [sic], and that he

based his opinion on facts (that plaintiff had an empty stomach,

was at rest, drank noncarbonated alcoholic beverages, and had not

undergone trauma) not supported by the evidence."       Cuellar, 168

Ill. App. 3d at 422-23.    The court rejected those arguments,

finding:

            "Although there was some mention of ‘average’

            persons in his testimony, O’Donnell did take

            into account facts specific to plaintiff

            (e.g., the elevated enzyme levels) in coming

            to his opinion.   Also, some of the facts

            plaintiff cites as significant appear to

            affect primarily absorption and so would be

            of little relevance if the jury concluded

            that O’Donnell was correct in assuming

            plaintiff was in the elimination phase

            throughout the period between the accident

            and the drawing of blood.   We believe that


                                  15
1-06-2914

            all of the facts cited by plaintiff, which

            were presented and ably argued to the jury,

            go to the weight of O’Donnell’s testimony and

            not its admissibility."   Cuellar, 168 Ill.

            App. 3d at 423, citing Wilson v. Clark, 84

            Ill. 2d 186, 417 N.E.2d 1322 (1981) (burden

            is on adverse party during cross-examination

            to elicit facts underlying expert opinion).

     Similarly, in People v. Johnigk, 111 Ill. App. 3d 941, 444

N.E.2d 739 (1982), the defendant objected to opinion evidence

using retrograde extrapolation based on a blood-alcohol level

test.    The court found the witness’ expertise was well-

established; he was merely asked to render an opinion based on

his scientific knowledge and the results of a blood test.

"Additional facts relating to the number of drinks consumed by

defendant would go to the weight of his opinion evidence, not to

its admissibility."    Johnigk, 111 Ill. App. 3d at 943.    In Rice

v. Merchants National Bank, 213 Ill. App. 3d 790, 797, 572 N.E.2d

439 (1991), where the driver’s blood-alcohol level was .12 nearly

two hours after the accident, the court held retrograde

extrapolation testimony would have been admissible but was not a

foundational requirement for the test results to be admitted at

trial.


                                 16
1-06-2914

     O’Donnell’s opinion was not, as plaintiff suggests, based

entirely on speculation and conjecture.    The factual basis for an

expert’s opinion generally does not affect his standing as an

expert; it is for the jury to determine the weight of the

opinion.    Snelson v. Kamm, 204 Ill. 2d 1, 26-27, 787 N.E.2d 796

(2003).    While opinions based on sheer speculation should be

stricken as irrelevant, testimony based on "expert analysis of

the known physical facts" is admissible.    Modelski, 302 Ill. App.

3d at 886.

     In this case, the blood-alcohol test result was the known

physical fact, and O’Donnell would have testified regarding his

expert analysis of that fact.    By contrast, in the cases cited by

the plaintiff, the experts had no factual basis for their

opinions.    See Modelski, 302 Ill. App. 3d at 886 (expert’s

opinions regarding a mechanical breakdown necessitating Modelski

to dismount the tractor were based on sheer speculation and

should have been stricken); Reed v. Jackson Park Hospital

Foundation, 325 Ill. App. 3d 835, 844, 758 N.E.2d 868 (2001)

(expert lacked experience and failed to indicate a reliable,

credible foundation for opinions; opinions were based on nothing

more than an educated guess).

     We do not believe O’Donnell’s assumption that Petraski’s

blood-alcohol level was in the elimination phase when her blood


                                 17
1-06-2914

was drawn is unwarranted.    The blood draw took place at least

one-and-one-half hours after the collision, most probably longer

than that.    Nowhere in O’Donnell’s proposed testimony was he

asked to offer an estimate of Petraski’s blood-alcohol level if

she were in the absorption phase at the time of the draw.     Nor

did the plaintiff offer any such evidence.

     We agree with the court in Cuellar and hold the proposed

expert testimony had a sufficient foundational basis to be

reliable.    Any questions about the facts upon which O’Donnell

based his opinion would go to the weight of his opinion, to be

challenged on cross-examination.

     Once evidence is found to be relevant and reliable, the

trial court must conduct a balancing test to determine

admissibility.    "Relevant evidence may be excluded if its

probative value is substantially outweighed by the danger of

unfair prejudice."    People v. Bedoya, 325 Ill. App. 3d 926, 937,

758 N.E.2d 366 (2001).    The danger of unfair prejudice " ‘speaks

to the capacity of some concededly relevant evidence to lure the

fact finder into declaring guilt on a ground different from proof

specific to the offense charged.’ "    Bedoya, 325 Ill. App. 3d at

940, quoting Old Chief v. United States, 519 U.S. 172, 180, 136

L. Ed. 2d 574, 588, 117 S. Ct. 644, 651 (1997).

     While evidence of intoxication is highly probative in a


                                 18
1-06-2914

negligence case, it also can be extremely prejudicial; therefore,

more is required than evidence of alcohol consumption alone.

Marshall v. Osborn, 213 Ill. App. 3d 134, 140, 571 N.E.2d 492

(1991).   "It must be shown that the intoxication resulted in an

impairment of mental or physical abilities and a corresponding

diminution in the ability to act with ordinary care."     Marshall,

213 Ill. App. 3d at 140.

     Some courts have disallowed expert testimony using

retrograde extrapolation to opine that a driver was under the

influence at the time of the accident where there was no other

evidence of intoxication.    McGrew v. Pearlman, 304 Ill. App. 3d

697, 704, 710 N.E.2d 125 (1999); Reuter v. Korb, 248 Ill. App. 3d

142, 154-55, 616 N.E.2d 1363 (1993).   In those cases, however,

the expert testified the driver’s blood-alcohol level at the time

of the accident would have been less than .08.    McGrew, 304 Ill.

App. 3d at 704 (.05 to .06); Reuter, 248 Ill. App. 3d at 154

(.075).   A blood-alcohol level between .05 to .08 does not give

rise to a presumption that the person is under the influence of

alcohol absent other evidence of intoxication.   625 ILCS 5/11-

501.2(b)(2) (West 2000).    Here, the expert would have testified

Petraski’s blood-alcohol level was over .08 at the time of the

accident.

     We believe expert testimony that Petraski’s blood-alcohol


                                 19
1-06-2914

level created a presumption of intoxication was extremely

probative of whether she was partially at fault for the accident.

This is particularly true where the jury found her 25% negligent

without hearing any evidence of alcohol consumption or

intoxication.

     As for the other side of the scale, we see insubstantial

risk of unfair prejudice, that is, danger that the jury might

misuse the evidence.   We reverse and remand this case for a new

trial based on the trial court’s abuse of discretion in

disallowing evidence of Petraski’s blood-alcohol content.     We

next address the merits of two issues which might recur upon

retrial.

II. Left-Turn Arrow and Code Violation Evidence

     First, defendants object to the admission of Arnold Siegel’s

testimony regarding Petraski turning left on a green arrow.

     Defendants initially objected to the testimony through a

motion in limine, but did not renew their objection at the time

of the testimony.   A party must make a timely objection to

preserve an issue for appellate review.   Spurgeon v. Mruz, 358

Ill. App. 3d 358, 360, 832 N.E.2d 321 (2005).   "A party who,

prior to trial, unsuccessfully moves to bar certain evidence,

must object again to the evidence when it is offered."    Spurgeon,

358 Ill. App. 3d at 360-61.   Following denial of a motion in


                                20
1-06-2914

limine, if a party fails to make a contemporaneous objection at

the time of the testimony, the right to raise the issue on appeal

is waived.   Illinois State Toll Highway Authority v. Heritage

Standard Bank & Trust Co., 163 Ill. 2d 498, 502, 645 N.E.2d 896

(1994).   Because defendants failed to renew their objection at

the time of the testimony, we find defendants waived

consideration of the issue.

     Second, defendants contend the evidence that Thedos failed

to call in "code" before proceeding at a high rate of speed with

emergency lights and sirens activated was not relevant to the

issues in the case.   We find the evidence was relevant for the

jury’s determination of whether Thedos was acting in a willful

and wanton manner at the time of the collision and was properly

admitted.

     Because the trial court erred when it excluded evidence of

Petraski's alcohol consumption, we reverse the court's judgment

and remand this cause for a new trial.

     Reversed and remanded.

     CAHILL, P.J., and GARCIA, J., concur.




                                21